Title: To James Madison from James Monroe, 19 January 1821
From: Monroe, James
To: Madison, James


                
                    Dear Sir
                    Washington Jany. 19. 1821
                
                Mr Lawrance & Mr Jones of New York, young gentlemen of merit, well connected there, expressing a wish to visit you & Mr Jefferson, I have felt it due to the introduction they have presented me, to make them known to you. They intend to visit Europe in the Spring, & will I am satisfied, take much interest in bearing any letters from you, or being in any respect useful to you. With great respect & sincere regard your friend
                
                    James Monroe
                
            